Citation Nr: 0408049	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May and August 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The veteran has also claimed that as a result of his exposure 
to Agent Orange, his child has birth defects.  This matter is 
referred to the RO for appropriate action. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not have PTSD.  


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form and to inform or assist the veteran 
for the following reasons.  The veteran's claim was initially 
denied in March 2000.  The RO sent him an appropriate 
notification letter in February 2001 when it informed him 
that the claim was being reviewed again in light of the VCAA.  
Although the RO informed the veteran that it was treating his 
claim as one to reopen a previous denial, the appeal is not 
one which requires new and material evidence.  See Section 
7(b) of the VCAA.  The claim denied in May 2001 was 
readjudicated as if the prior denial had not been made, and 
the VCAA letter was sent prior to this readjudication of the 
claim.  There is no more than harmless error caused by the 
RO's discussion of new and material evidence.  

Moreover, the duty to notify was satisfied during the 
thorough development accomplished in this claim, as reflected 
in letters from the RO dated in December 1999, February 2000, 
August 2000, February 2001, and October 2002, as well as in 
the detailed August 2002 statement of the case (SOC) and 
March 2003 supplemental statement of the case (SSOC).  
Furthermore, the SOC set forth the requirements of the VCAA.  

It appears from the contentions and arguments presented that 
the veteran is fully aware of the relevant law and evidence 
germane to his claim on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claim.  The veteran indicated in April 
2001 that he had no additional evidence to submit.  The 
notice contained in the February 2001 letter, SOC and SSOC 
thoroughly informed him of what evidence and information VA 
had and what VA would be obtaining and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002), see also VAOPGCPREC 1-2004.

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  The claim is 
substantially complete.  The veteran was asked to sign a form 
authorizing the release of additional records from Dr. 
Babbitt, but he did not respond.  In a report of contact 
dated in April 2001, he said that he was seen in the Waco VA 
medical center, but that he had no other medical records to 
submit.  The records were requested and obtained from the 
Waco VA medical center.  The duty to assist also includes, 
when appropriate, the duty to conduct a medical examination 
of the claimant.  In this case, the RO did provide the 
appellant with a VA compensation examination in January 2003.  
The veteran was also afforded a hearing at the RO in January 
2003.  

It is clear that the claimant has nothing further to submit 
with regard to this claim, and adjudication of his claim can 
proceed.  Further delay of the appellate review of this case 
by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Service connection claim

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

During the time period since November 1999, the date the 
veteran initially filed a claim for PTSD, VA has changed 
the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD.  These 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  These 
amendments pertain to PTSD claims resulting from 
personal assault.  The 2002 revisions have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

The veteran's service personnel records reflect that he was 
not engaged in combat.  He was a supply clerk in the Army.  
He served in Vietnam from April 1969 to April 1970.  His DD 
214 reflects that he received no combat ribbons.  Service 
medical records show no complaints or diagnosis of PTSD.  

A statement from Dr. Babbitt dated in March 2000 reflects 
that he had been treating the veteran for depression since 
May 1998.  Dr. Babbitt noted that the veteran exhibited 
classic signs of anxiety and depression and that he was being 
treated with increasing amounts of Paxil.  

VA treatment records dated from 2000 to 2001 show a diagnosis 
of PTSD in February, May, and July 2001.  The veteran was 
also diagnosed as having major depression, dysthymia, and an 
anxiety disorder.  

As there is no evidence of combat in the veteran's record, 
there must be other credible evidence corroborating the 
alleged stressor.  38 C.F.R. § 3.304(f).  The veteran 
provided a detailed stressor letter in January 2003 and he 
gave testimony at his hearing in January 2003.  He detailed 
his experiences in an engineering detachment.  His duties 
including helping to build things and driving a truck.  He 
has described an experience during guard duty one night on a 
mountain side when the mountain right next to his was lit 
ablaze.  He also described a mortar attack one day in April 
1970 in Cameron Bay, 30 days before he was to leave.  He 
described a fire fight between two companies with the 
veteran's company stuck in the middle.  He believed death was 
imminent in these situations.  The veteran's wife submitted a 
written statement in support of the veteran's claim as she 
could not be present at the hearing.  She attested to his 
changed behavior since his return from Vietnam.  

The veteran was afforded a VA psychiatric examination in 
January 2003.  The psychiatrist reviewed the claims folder 
and noted the veteran's stressors, including the fire fight, 
the witnessing of two companies shooting at each other over 
racial differences, with his company in the middle, ant the 
fear these caused.  He noted that the veteran reported 
sleeping no more than 4 to 5 hours per night currently, 
having low energy, having suicidal thoughts without a history 
of any attempts, and not having any real friends.  The 
veteran reported a history of drinking too much alcohol.  The 
psychosocial complaints included depressed feelings, poor 
sleep and concentration, weight loss of six pounds over the 
last month, and low energy.  The assessment was that the 
veteran reported dreams of Vietnam about once a month, and he 
remembered the aforementioned stressors.  It was noted that 
there were no specific traumatic experiences.  There was no 
reported history of witnessing death or dying, and no history 
of injuries.  The psychiatrist concluded that the veteran did 
not meet the criteria for PTSD under the DSM-IV.  The 
psychiatrist diagnosed no evidence of PTSD; recurrent major 
depression; and alcohol abuse, episodic.  

In sum, the examining psychiatrist did not believe the 
veteran's claimed stressors or clinical interview supported a 
diagnosis of PTSD.  Instead, the psychiatrist noted the 
diagnosis was major depression.  In fact, Dr. Babbitt also 
arrived at a diagnosis of depression and anxiety as opposed 
to PTSD.  

Assuming, without deciding, that the veteran's stressors are 
verified, he does not suffer from PTSD.  A diagnosis of PTSD 
was not made during the January 2003 examination.  The 
psychiatrist clearly considered all of the previous evidence 
of record, including the claimed stressors and the earlier 
medical records, including those of Dr. Babbitt.  The 
psychiatrist carefully pointed out exactly why the veteran 
failed to meet elements of the diagnosis, as set forth in the 
DSM-IV.  The psychiatrist also emphasized that a PTSD 
diagnosis was not supported, and arrived at a different 
diagnosis.  This January 2003 diagnosis is more probative 
that the earlier examinations made for the purposes of 
treatment because it was based upon a review of the entire 
record, including the prior conflicting diagnoses.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  The Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Thus, the VA report of 
2003 is accorded greater probative value and is in essence 
adopted.

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The probative evidence of record establishes that the veteran 
does not suffer from PTSD.  The Board considered the benefit 
of a doubt doctrine, however, as the preponderance of the 
evidence is against the veteran's claim, it is inapplicable.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



